Citation Nr: 0427291	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-02 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the lower extremities.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the July 2004 videoconfernce hearing conducted by the 
subscribed Veterans Law Judge, the veteran indicated that 
additional evidence exists that has not been made a part of 
the appellate record.  Specifically, the veteran reported 
that he had received treatment by private physicians 
identified as Dr. Parker and Dr. Taylor.  Reports of 
treatment have not been obtained.  

In addition, during the hearing, the veteran expressed 
disagreement with July 2003 decision.  By this decision the 
evaluation for tinnitus was continued at 10 percent, the 
evaluation for bilateral hearing loss was continued at zero 
percent, the denial of service connection for a left foot 
disability was confirmed, and the denial of service 
connection for gout was continued.  Furthermore, the veteran 
expressed disagreement to the June 2004 denial of a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  Hearing testimony, when reduced 
to writing by hearing transcript, meets the requirement that 
a notice of disagreement be in writing as of the date of 
certification of transcript.  C.f. Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  The RO should issue a statement of the case 
with respect to these issues.  Manlincon v. West, 12 Vet App 
238 (1999).  



In view of the foregoing the claim is remanded to the RO for 
the following actions.  

1.  The RO should ask the veteran for 
names of medical professionals providing 
treatment for his cold injury residuals.  
The RO is advised that the veteran has 
indicated that he had received treatment 
from Drs. Taylor and Parker.  After 
obtaining the necessary releases and 
authorizations, the RO should obtain 
copies of records from the sources 
identified by the veteran.  All evidence 
obtained should be associated with the 
claims folder.  

2.  The RO should ask the veteran to 
submit copies of pertinent records that 
he has in his possession, but only such 
records that have not been made a part of 
the record.  The veteran should be 
cautioned against sending duplicative 
information.  All evidence obtained 
should be made a part of the record.  

3.  The RO should issue a statement of 
the case with respect to the following 
issues: whether new and material evidence 
has been received to reopen the claims of 
entitlement to service connection for a 
left foot disability and for gout of both 
ankles, entitlement to higher evaluations 
for tinnitus and hearing loss and 
entitlement to TDIU.  Manlincon v. West, 
12 Vet App 238 (1999).  The RO should 
advise the veteran that in order to 
perfect his appeal with regard to these 
issues, he must submit a timely 
substantive appeal.   

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




